Citation Nr: 1416061	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-33 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an undiagnosed illness, to include fainting, a skin disorder, chronic fatigue, muscle and joint pain of the bilateral lower extremities, fibromyalgia, and respiratory problems, also claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from May 1978 to September 1978 and from April 1980 to February 1981.  His discharge from the latter period of active duty service was under other than honorable conditions.  The Veteran also served on active duty with the Army National Guard from February 2003 to September 2004, with service in Kuwait and Iraq from May 2003 to August 2004.  
The Veteran also had additional service with the Army National Guard of the State of Ohio.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The March 2007 rating decision denied service connection for sleep apnea and service connection for an undiagnosed illness.  

The Veteran and his spouse presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript is of record.  

Following the Veteran's hearing, in a November 2012 Board remand, the issues were re-characterized as those described above to better reflect the Veteran's September 2012 testimony and the evidence of record.  

The Board additionally remanded the issue of entitlement to service connection for a back disorder, however, in a February 2013 rating decision, service connection for degenerative disc disease was granted, thus that issue is no longer before the Board.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a traumatic brain injury and the issue of entitlement to service connection for osteopenia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of service connection for an undiagnosed illness, to include manifestations of fainting; a skin disorder, chronic fatigue, muscle and joint pain of the bilateral lower extremities, fibromyalgia; and respiratory problems, also claimed as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED.


FINDING OF FACT

A sleep disorder is shown to be due to the Veteran's service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit considered on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection for a Sleep Disorder

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § § 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2013).

The Veteran was service connected for PTSD in a March 2007 rating decision.

The Veteran explained during his January 2013 PTSD examination that he began experiencing sleep issues around the time of his "breakdown" in Iraq.  He stated that he continued to have problems sleeping since his deployment, and his wife agreed.  The Veteran reported that it took him approximately three hours to fall asleep and that he slept on average for an hour before awakening.  He stated that there were episodes of sleepwalking as well.  The Veteran reported that he never felt refreshed and that he was tired and drowsy during the day.  

Following a review of the claim file and examination of the Veteran, the VA examiner determined that, given that the Veteran began experiencing sleep problems while deployed to Iraq and had no problems with sleep prior to his deployment, his sleep symptoms were related to PTSD.  The examiner stated that those symptoms were severe enough to warrant the diagnosis of insomnia related to PTSD.

Service connection for a sleep disorder is warranted.


ORDER

Service connection for a sleep disorder is granted.


REMAND

The Veteran asserts that he has a syncope disorder, a skin disorder, chronic fatigue, muscle and joint pain, fibromyalgia, and respiratory problems which are due to either an undiagnosed illness or secondary to PTSD.

In January 2013, several VA examinations were conducted to determine the etiology of the Veteran's claimed symptoms.

Regarding the Veteran's claim that he has an undiagnosed illness as manifested by the symptoms enumerated above, it is significant that the examiners considered each of the Veteran's symptoms separately but did not consider whether these symptoms were related to the Veteran's service in the Persian Gulf when considered together.  Moreover, the Veteran's service-connected irritable bowel syndrome was not considered in relation to the possibility of a chronic multisymptom illness as described in 38 C.F.R. § 3.317.

Further, the opinions provided in the PTSD VA examination report fail to provide adequate rationales for findings that the Veteran's symptoms are not secondary to PTSD.  

Accordingly, the Veteran must be afforded a Gulf War examination in order to determine whether all of the symptoms he reports on examination are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness.

The claim file must be returned to the January 2013 PTSD examiner in order to determine whether the Veteran's syncope disorder,  skin disorder, chronic fatigue, muscle and joint pain, fibromyalgia and/or respiratory problems are proximately due to or aggravated by his PTSD.  A complete rationale for each finding must be provided by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to electronic records, any relevant treatment records contained therein that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's symptoms, to include fainting, a skin disorder, chronic fatigue, muscle and joint pain of the bilateral lower extremities, fibromyalgia, respiratory problems and irritable bowel syndrome demonstrate an undiagnosed or medically unexplained chronic multisymptom illness related to his service in the Persian Gulf.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Return the claim file to the January 2013 PTSD examiner, or, if unavailable, to an appropriate VA examiner, to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current fainting, skin disorder, chronic fatigue, muscle and joint pain of the bilateral lower extremities, fibromyalgia, and/or respiratory problems are proximately due to or aggravated by the Veteran's service-connected PTSD.

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of the disorder (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


